MOORE, Circuit Judge
(concurring):
I concur in the result. I agree that all appellees were joint tortfeasors and that “none of the other appellees was released by the release to Gray Line”, if by “other appellees” is meant appellees other than The Gray Line appellees. I would not speculate as to what the courts of Pennsylvania may decide in the joint tortfeasor field. It is clear, however, that Gray Line bought its peace vis-a-vis the Mouat Estate and that the consequences thereof should be governed by the laws of Pennsylvania.